Case 2:20-cv-07985-DSF-AGR Document 10 Filed 09/14/20 Page 1 of 1 Page ID #:294




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    CHELSEA SCHREIBER,                    CV 20-7985 DSF (AGRx)
          Plaintiff,
                                          Order to Show Cause re Remand
                     v.                   for Lack of Subject Matter
                                          Jurisdiction
    ICONMA, LLC, et al.,
          Defendants.




        Defendants removed this case to this Court on the basis of diversity
    jurisdiction. However, the citizenship of one or more limited liability
    company parties is not properly pleaded. See Johnson v. Columbia
    Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited
    liability company is a citizen of the states of which each of its members
    is a citizen). Therefore, Defendants are ordered to file an amended
    notice of removal no later than September 28, 2020 correcting the
    jurisdictional allegations. Failure to allege subject matter jurisdiction
    adequately will result in the case being remanded.

       IT IS SO ORDERED.



    Date: September 14, 2020             ___________________________
                                         Dale S. Fischer
                                         United States District Judge
